Citation Nr: 0713840	
Decision Date: 05/10/07    Archive Date: 05/25/07

DOCKET NO.  06-21 579A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
antral gastric ulcer, postoperative hemigastrectomy, with 
gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1961 to 
February 1963.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO continued the 30 percent evaluation for antral 
gastric ulcer, postoperative hemigastrectomy, with 
gastroesophageal reflux disease (GERD).

The Board notes that in the veteran's VA Form 9, Appeal to 
the Board of Veterans' Appeals, received in July 2006, the 
veteran indicated that he wanted to have a Board hearing held 
at the RO.  He subsequently submitted a personal statement in 
September 2006, wherein he withdrew his hearing request.  
Therefore, the Board finds that there is no hearing request 
pending at this time.  See 38 C.F.R. § 20.702(e) (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claim of entitlement to an evaluation in excess of 30 percent 
for antral gastric ulcer, postopertative hemigastrectomy, 
with gastroesophageal reflux disease (GERD).  Where the 
record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the veteran to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993).

Review of the evidentiary record shows that in March 2007, 
the veteran submitted a statement explaining that he has 
received treatment at the local VA Medical Center and will 
receive future treatment for his disability.  VA records are 
considered part of the record on appeal since they are within 
VA's constructive possession, and these records must be 
considered in deciding the veteran's claim.  Therefore, as VA 
has notice of the existence of additional VA records, they 
must be retrieved and associated with the other evidence 
already on file.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  Obtain and associate with the claims 
file all outstanding records of treatment 
pertaining to the veteran's service-
connected antral gastric ulcer, 
postoperative hemigastrectomy, with GERD 
from the Temple VAMC.  If any requested 
records are not available, or the search 
for any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file.  

2.  Readjudicate the claim for 
entitlement to an evaluation in excess of 
30 percent for antral gastric ulcer, 
postoperative hemigastrectomy, with 
gastroesophageal reflux disease (GERD).  
If the benefits sought in connection with 
the claim remain denied, the veteran 
should be provided with an appropriate 
Supplemental Statement of the Case and 
given the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



